Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 1 of 25 Page ID #:6




               EXHIBIT A
Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 2 of 25 Page ID #:7

                                                                       Service of Process
                                                                       Transmittal
                                                                       09/08/2020
                                                                       CT Log Number 538214853
TO:      Rebecca Thompson
         UnitedHealth Group Incorporated (111504190770700600)
         9900 Bren Rd E Ste 300W, MN008-T502
         Minnetonka, MN 55343-9693

RE:      Process Served in California

FOR:     UMR, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  A New Start Treatment and Recovery Center, LLC, etc., Pltf. vs. UMR Inc., LLC, etc.,
                                  Dft.
                                  Name discrepancy noted.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 20SMCV01220
NATURE OF ACTION:                 Insurance Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 09/08/2020 at 02:33
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/08/2020, Expected Purge Date:
                                  10/08/2020

                                  Image SOP

                                  Email Notification, Administrative Assistant legalmail@uhg.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / JB
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.


                                               Exhibit A, Page 5
          Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 3 of 25 Page ID #:8


                                                                 (e).
                                                                  l Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                           Tue, Sep 8, 2020

Server Name:                    GERARDO MARTINEZ

Location:                       Los Angeles, CA




Entity Served                   UMR, INC.
                            1
Agent Name                      CT CORPORATION SYSTEM

Case Number                     20SMCV01220

J urisdiction                I CA




                                                                 D1
                                             Exhibit A, Page 6
                    Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 4 of 25 Page ID #:9
Electronically FILED by Superior Court of California, County of Los Angeles on 00/03/2020 02:37 PM Sherd R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,Deputy Clerk
                                                                                   20SMCV01220




                                                                                                                                                                      SUM-100
                                                        SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                            (CITACION JUDICIAL)
         NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
          U MR INC., LLC


         YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDANTE):
          A NEW START TREATMENT AND RECOVERY CENTER, LLC d/b/a

            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           tAVISO!Lo han demandado. Si no responde denfro de 30 dias, la code puede decidir en su contra sin escuchar su version. Lea la informacion a
           continuacien.
              Tiene 30 DiAS DE CALENDA RIO despues de que le entreguen este cited& y papeles legates para presentar una respuesta por escrito en esta
           corte y hacer que se entregue una copia al demandante. Una carte o una llamada telefonica no to protegen. Su respuesta por escrito tiene que estar
           en fommto legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted puede usar para su respuesta.
          Puede encontrar estos formularios de la code y mas informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
           biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pager la cuota de presentaciOn, pida al secretaria de la corte que
           le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y /a code le podra
           guitar su sue/do, dinero y bienes sin mes advertencia.
              Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
           remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
           programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
          (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
           colegio de abogados locales. AVISO:Parley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
           cualquier recuperaciOn de $10,000 6 mos de valor recibida mediante un acuerdo o una concesion de arbitrate en un caso de derecho civil. Tiene que
           pagar el gravamen de la code antes de que la code pueda desechar el caso.
          The name and address of the court is:                                                                           CASE NUMBER:(Alumero del Caso):
         (El nombre y direcciOn de la code es): Santa Monica Courthouse
          1725 Main Street                                                                                                2OS rvl CV 01 220
          Santa Monica, CA 90401
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direccion y el nOrnero
          de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
          Samuel R. Blackmar 5757W. Century Blvd., Suite 680, Los Angeles, CA 90045
         DATE:                                                                                          Clerk, by                                                     , Deputy
                Og103/2020 Sherri R. Carter Executive Officer / Clerk of Court                                                    M. M ariscal                        (Adjunto)
        (Fecha)                                                                                         (Secretanb)
         (For proof of service of this summons, use Proof of Service of Summons(form POS-010).)
         (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010).)
                                                   NOTICE TO THE PERSON SERVED: You are served
                                                   1.          as an individual defendant.
                                                  2.           as the person sued under the fictitious name of (specify):

                                                  3.      X    on behalf of (specify):     UMR INC., LLC
                                                        under:    X     CCP 416.10 (corporation)                                    CCP 416.60(minor)
                                                                        CCP 416.20(defunct corporation)                              CCP 416.70 (conservatee)
                                                                        CCP 416.40 (association or partnership)                      CCP 416.90 (authorized person)
                                                                        other (specify):
                                                  4.      x    by personal delivery on (date)
                                                                                                                              2--z'7                                      Page 1 of 1
          Form Adopted for Mandatory Use
          Judicial Council of California
                                                                                     SUMMONS                                                    Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                    www.courts.ca.gov
          SUM-100 IRev. July 1, 20091




                                                                                 Exhibit A, Page 7
         Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 5 of 25 Page ID #:10




                                                                                                                            SUM-200(A).
  SHORT TITLE:                                                                                CASE NUMBER:

  M USE TREATMENT v. UMR INC.


                                                          INSTRUCTIONS FOR USE
  —> This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
  —> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:"Additional Parties
    Attachment form is attached."

List additional parties (Check only one box. Use a separate page for each type of party.):

    I • I Plaintiff        Defendant              Cross-Complainant                  Cross-Defendant
M USE I HER I MENTTA—Clitornia Limited Liability company




                                                                                                                 Page          of
                                                                                                                                    Page 1 of 1
 Form Adopted for Mandatory Use               ADDITIONAL PARTIES ATTACHMENT
   Judicial Council of California
SUM-200(A)[Rev. January 1, 2007)                    Attachment to Summons




                                                           Exhibit A, Page 8
                  Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 6 of 25 Page ID #:11
Electronically   ED by Superior Court of California, County of Los Angeles on 09/03/2020 02:37 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,D puty Clerk
                                                                                 20SMCV01220
                                   Assigned for all purposes to: Santa Monica Courthouse, Judicial Officer: Mark Epstein

•


                 SAMUEL R. BLACKMAR, ESQ. (SBN 331139)
                 NAPOLI SHKOLNIK, PLLC.
                 5757 W. Century Boulevard Suite 680
                 Los Angeles, CA 90045
                 Telephone: 212-397-1000
                 E-mail:    Sblackmar@napolilaw.com



                 Attorneys for Plaintiffs
                 A NEW START TREATMENT AND
                 RECOVERY CENTER LLC. d/b/a
                 MUSE TREATMENT



                                       SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
         10

          11

          12     A New Start Treatment and        CASE No.

          13     Recovery Center, LLC. d/b/a Muse
                 Treatment, a California Limited  [UNLIMITED CIVIL]
         14      Liability Company
                                                  COMPLAINT FOR UNPAID BENEFITS
          15                           Plaintiff,                                           UNDER 29 U.S. C. 1132(A)(1)(B)
         16
                                                                                                     BROUGHT UNDER THIS COURT'S
         17      UMR Inc., LLC, a Delaware                                                           CONCURRENT JURISDICTION
                 corporation                                                                         OVER ERISA ACTIONS FOR
         18                                                                                          UNPAID BENEFITS.
                                       Defendant.
          19

         20                 Plaintiff by way of a complaint against Defendant alleges:

         21                               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

         22
                                       1.         This          Court           has         jurisdiction                    over         this          actio
         23
                 pursuant to 29 U.S.C. § 1132(e) which provides for concurrent Stat
         24
                 and      Federal jurisdiction over                                     claims           brought            under         29 U.S.C.
         25
                 1132(a)(1)(b). This is a simple collections action under 29 U.S.C.
         26
                 § 1132(a)(1)(b)and may thus be properly brought in this Court.
         27

         28



                                                      ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE I




                                                                                 Exhibit A, Page 9
      Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 7 of 25 Page ID #:12




 1                2.    Plaintiff A New Start Treatment and Recovery Center,

 2   LLC. d/b/a Muse Treatment(hereinafter "Plaintiff" or "Muse") is,
 3
     and at all times herein mentioned was, a duly organized Californi
 4
     Limited Liability Company qualified to do business in the State
 5
     California,       and     the    owner         and      operator           of   a     duly    license el
 6
     healthcare facility doing business in this County.
 7
                  3.     Defendant          UMR,        Inc.          is    a   Delaware        corporatio
 8

 9   licensed and registered to do business in the state of California.

10                4.    Plaintiff is, and at all times herein mentioned was,

11   the owner and operator of a healthcare facility providing menta

12   health     and    substance       use       disorder             treatment      in     Los    Angeles,
13
     California.
14
                  5.     Defendant          is     and     at     all       times    was    an    insuranc
15
     company or benefits administrator in charge of the administratio
16
     of   various       health        and        disability                indemnity       arrangements.
17
     Defendant     indemnified         or    administered                   benefits      for     member
18

19   (hereinafter "Member" or "Patient").

20                3.     Between October                9th,    2017 and         January 11th,          2018,

21   Plaintiff provided care to Patient OR. OR's identity and healt

22
     information regarding OR are Protected Health Information subjec
23
     to   the    protections         of     the      Health           Insurance        Portability         an
24
     Accountability Act under 45 C.F.R. §§ 160.102; 160.103 ("HIPAA").
25
     The name of Patient and unredacted records containing Protecte
26
     Health     Information       will      be     provided            to    Defendant      in     a   manne
27

28



                             ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE 2




                                                 Exhibit A, Page 10
     Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 8 of 25 Page ID #:13




 1   consistent with HIPAA. A redacted list of unpaid claims is attache

 2   hereto as EXHIBIT A.
 3
          4.      Defendant       provided        Plaintiff          with     benefits      detail
 4
     including    operative        plan    language         prior       to   OR's      agreement    t
 5
     receive     care    from     Plaintiff.          The        provided     plan      informatio
 6
     included    the     conditions        of    payment          for    healthcare       services.
 7
     Plaintiff provided healthcare services pursuant to the terms an el
 8

 9   conditions stated in          Defendant's communications. A deidentifie

10   transcript is attached hereto as EXHIBIT B.

11        5.      Plaintiff submitted bills to Defendant on standardize

12   Universal Billing Forms known in the healthcare industry as UB-04
13
     forms. Box 53 of the UB-04 form includes an option to indicat
14
     whether     OR     assigned     benefits          to        Plaintiff.       An    affirmativ
15
     indication on that box was a condition of Defendant's payment
16
     OR's claims. Plaintiff checked Box 53 because Plaintiff was th
17
     assignee of the right to payment for services it provided to OR.
18

19   Defendant acknowledged the validity of its assignment of benefit

20   and did not raise any anti-assignment provisions that would sugges

21   Plaintiff was not entitled to be paid directly. A redacted copy

22
     a UB-04 bill is attached hereto as EXHIBIT C.
23
          6.     OR     executed       a    valid        assignment          of     benefits       an
24
     authorized representative form entitling Plaintiff to pursue al
25
     necessary steps to secure payment from OR's insurance company.
26
          7.     Defendant did         pay some         of the          money it owed       as   OR'
27

28   indemnifier. Defendant paid for services for 19 dates of servic



                           ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE 3




                                            Exhibit A, Page 11
     Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 9 of 25 Page ID #:14




 1   between December 4 and December 25, 2017, but denied the remainin

 2   52 dates of service.
 3
          8.     Defendant established a course of dealing that confirme
 4
     the validity of its agreement to pay Plaintiff directly for th
 5
     services    Plaintiff provided.          Plaintiff relied in good faith
 6
     this arrangement.
 7
          9.     Since   submitting        claims        for    OR,    Plaintiff        has   take
 8

 9   extensive    measures      to     secure        payment,         including         submittin

10   multiple     appeals,      spending          hours        on     the        telephone,    an

11   corresponding by facsimile with Defendant. Defendant denied claim

12   unfairly and then ignored            Plaintiff, failing                to acknowledge o
13
     review the documentation Plaintiff submitted.
14
     ALLEGATIONS AS TO PLAINTIFF'S FIRST CAUSE OF ACTION
15
                      (For Breach of 29 U.S.C. § 1132(a))
16
          10.    Plaintiff realleges paragraphs 1 through 9 inclusive an
17
     incorporates them herein by this reference.
18

19        11.    OR   was     insured        or      indemnified            by     an   'insuranc

20   arrangement governed by the Employee Retirement Income Securit

21   Act of 1974, 29 U.S.C. §§ 1001 et seq.

22
          12.    State and     Federal courts             have concurrent jurisdictio
23
     over disputes arising under 29 U.S.C. § 1132(a)(1)(b).
24
          13.    The events and occurrences at issue in this action too
25
     place in this jurisdiction.
26
          14.    Plaintiff was the valid and agreed upon assignee of th
27

28   right to payment for services it provided to OR.



                         ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE 4




                                          Exhibit A, Page 12
     Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 10 of 25 Page ID #:15




 1        15.      The right to payment includes the right to sue for suc

 2   payment.
 3
          16.      Defendant    wrongly      refused            to    pay for      OR's       healthcar
 4
     services leaving a total amount of $157,500.00 outstanding.
 5
          17.      Defendant detailed its conditions of payment in numerou
 6
     correspondence and communication.
 7
          18.      Plaintiff met all conditions of payment.
 8

 9        19.      Plaintiff made exhaustive attempts to collect paymen

10   from Defendant.

11        20.       Defendant     refused       to     pay       the       amounts       it    owed    f

12   services       OR     received          despite                 receiving         documentatio
13
     substantiating such services.
14
          21.       Defendant     refused       or     failed          to     review     any     of    th
15
     relevant   documents       Plaintiff       submitted             as    part    of    Plaintiff'
16
     attempt to collect the money Defendant owes.
17
          22.       Defendant's      claims      processing             and    appeals         processe
18

19   failed   to    produce     substantive          determinations              on    the      numerou

20   appeals, grievances or disputes that Plaintiff submitted.

21        23.      Defendant     has     wrongfully              withheld          not        less    tha
22
     $157,500.00.
23
                         Plaintiff      brings       this        action       under      29    U.S.C.
24
     1132(a)(1)(b) to recover benefits payments wrongly denied to it.
25
     Plaintiff brings this action on its own behalf as the assignee o
26
     the right to payment.
27

28



                          ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE 5




                                           Exhibit A, Page 13
     Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 11 of 25 Page ID #:16




 1   WHEREFORE, Plaintiff prays for judgment against the Defendant as

 2   follows:
 3
                For damages equivalent to the amount of wrongly denie
 4
     benefits equaling not less than $157,500.00;
 5
                For damages in a sum of statutorily guaranteed interes
 6
     in the amount of not less than 12% per annuum from date of claim
 7
     for benefits should have been paid, or other interest as this Cour
 8

 9   may deem proper;

10              For attorneys' fees and costs;

11              For other such and further relief as this Court deem

12   just and Proper.
13

14

15

16

17

18

19                                       Napoli Shkolnik, PLLC
20
                                         A Professional Limited Liability
21                                       Corporation

22
     Dated: September3, 2020            By:
23
                                                   SAMUEL R. BLACKMAR
24                                                 Attorney for Plaintiff
                                                   A New Start Treatment and
25                                                 Recovery Center LLC.
26

27

28



                        ACTION TO RECOVER WRONGLY DENIED BENEFITS - PAGE 6




                                         Exhibit A, Page 14
Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 12 of 25 Page ID #:17




             EXHIBIT A




                               Exhibit A, Page 15
          Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 13 of 25 Page ID #:18




PATIENT INITIAL,. FACILITY                                        DATE OF SERVICE CPT CODE         REV CODE                       INSURER        BILLED AMOUNT       UMR PAID
OR                A NEW START TREATMENT AND RECOVERY                   10/09/2017 00010            1002                           UMR                      $4,800.00            $0.00
OR               A NEW START TREATMENT AND RECOVERY                    10/10/2017 00010            1002                           UNA                          $4,800.00        $0.00
OR               A NEW START TREATMENT AND RECOVERY                    10/11/2017 00010            1002                           UMR                          $4,800.00        $0.00
OR               A   NEW   START   TREATMENT AND     RECOVERY           10/12/2017   00010         1002                           UMR                            $4,800.00      $0.00
OR               A   NEW   START   TREATMENT AND     RECOVERY           10/13/2017   00010         1002                           UMR                            $4,800.00      $0.00
OR               A   NEW   START   TREATMENT AND     RECOVERY           10/14/2017   00010         1002                           UMR                            $4,800.00      $0.00
nn               A   NEW   PT.RT   TIMITAWMT ,AMA    nernvrny,---. .
                                                                   .- --40/150017    unAIA         1 rwo ...........-.. .......   I MO           .._.._...._,.,_..en P RO AA    S N AA
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/16/2017   00018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/17/2017   60018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/18/2017   H0018         1002                           UMR                          54,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/19/2017   H0018         1002                           UMR                          54,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/20/2017   00018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/21/2017   80018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/22/2017   80018         1002                           UMR                          54,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/23/201/   80018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/24/2017   80018         1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/25/2017 80018           1002                           UMR                          54,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/26/2017 00018           1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/27/2017 00018           1002                           UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/28/2017   00018        1002                            UMR                          $4,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/29/2017   00018        1002                            UMR                          54,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/30/2017   $0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           10/31/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/01/2017   50201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/02/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/03/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A NEW START       TREATMENT   AND   RECOVERY           11/06/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A NEW START       TREATMENT   AND   RECOVERY           11/07/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A NEW START       TREATMENT   AND   RECOVERY           11/08/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A NEW START       TREATMENT   AND   RECOVERY           11/09/2017   00201        0913                            UMR                          $2,500.00        $0.00
OR               ANEW  START       TREATMENT   AND   RECOVERY           11/10/2017   50201        0913                            UMR                          $2,500.00        $0.00
OR               A NEW START       TREATMENT   AND   RECOVERY           11/13/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/14/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/15/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/16/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/17/2017   S0201        0913                            UMR                          $2,500.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/20/2017   00015        0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY               11/21/2017   H0015        0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/22/2017   80015        0906                            UMR                          51,800.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/24/2017   00015        0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/27/2017   00015        0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY           11/28/2017   00015        0906                            UMR                          $1,800.00        $0.00
OR               A   New   START   TREATMENT AND RECOVERY              11/29/2017 00015           0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY              11/30/2017 00015           0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY              12/01/2017 00015           0906                            UMR                          $1,800.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY              01/02/2018 90853           0915                            UMR                            $900.00        $0.00
OR               A   New   START   TREATMENT AND RECOVERY              01/03/2018 90853           0915                            UMR                            $900.00        $0.00
OR               A   NEW   START   TREATMENT AND RECOVERY              01/04/2018 90853           0915                            UMR                            $900.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY          01/05/2018 90853           0915                            UMR                            $900.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY          01/08/2018 90853           0915                            UMR                            $900.00        $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY          01/09/2018 90853           0915                            UMR                           $900.00         $0.00
OR               A   NEW   START   TREATMENT   AND   RECOVERY          01/10/2018 90853           0915                            UMR                           $900.00         $0.00
OR               A NEW START TREATMENT AND RECOVERY                    01/11/2018 90853           0915                            UMR                           $900.00         $0.00
                                                                                                                                  TOTAL UNPAID              $157,500.00




                                                                                     Exhibit A, Page 16
Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 14 of 25 Page ID #:19




             EXHIBIT B




                               Exhibit A, Page 17
          Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 15 of 25 Page ID #:20

Tax ID 14: XX-XXXXXXX
                                                                            Muse
N PI 44:1477967271.                                    Insurance Verification of Benefits Form,

  ,C0ENT NAME                                                                               SSN:                              DOB:                       1:IM   OF
  ,CL1ENT- ADDRESS:                                                                                                               PHONE:

   INSURED NAME:                                                                             SSN:                             DOB:                       Elm OF
   INSURED,RELATION:                                       EMPLOYER:                                             EMPLOYED:0 Y ON STUDENT:0 V0 N

   I NSURANCE COMPANY:         UMR                                                                           State:              INS PHONE:    877-303=2414

   ID #                                                   GRP tt:                                      TYPE: PP°                              Exchange: 0Yes II NO


Completed by      Cafl4•Nl.                  Date:   10/10/2017               Start T:me:
                                                                                     i       11:00 am              Plan Effective Date: 6/01/2017

Renewal Date:                                Terms: •Annual0 Benefit Year0 Monthly                   Grace Period: 0 Yes IN No

If depetlder,it, What age will policy term?'                     COB on file?' 0 Yes•No             Is this primary: •Yes0 No

OUT DED: $1,500.00             MET: $0.00             OUT OOP:      N/A                 MET,   N/A                    0 DED/OOP Separate 0Combined

FamilYDED:•                   MET:'                   Family OOP:                       MET:

Substance Abuse Benefits: PRE;CERT AUTH: Detox:•Yes0 No RTC:•Yes 0 No PHP:                            E Yes 0 No      IbPi•Yes 0 No OP:             0 Yes 11.Nó
Reimburiemeni Rates based On(U&C, MRC1, MRC2, MNRP):                   IVINIRP 110%                    3rd Party Cost Containment Company:

Limitations, Exclusions, Accreditation Requirements(JCAHO, CARO:               State license

Out of NetilVcCrk:Eien-efitil- E.YeS0 No 'Oa of State Benefit's: E Yes 0 No                Does the policy pay if client leaves AMA?:0 Yes0 NO

24 Hour Nürèing Detox?0 YeS II No             24 Hour Nursing RTC? 0 Yes MI No             Registered Nurse:0 Yes•No                   LVN/IPN:0 Yes-•No.

               % Insurance Covers        Co-pay         Max $/Day          Annual Limit?        Days Used                                   Notes
 DETOX:
 H0010
 0100/0126..
                  60%
 RES
 H0018
 otoo/too2'
                  60%
 PHP
 S0201
 G911/0912
                  60%
 10P.
 H0035
 0911/0906
                  60%
 OP/GRP
 90853
                    60°/0
 OP/IDV
 90834
                    606
                      )0
 Benefits Summ'ary:
 AdceptS,A0B.


 SA/MH Claims:                                                            Payer ID:                                           Perialtit:'
  PO Box 30541 Salt Lake City, UT 84130                                   39026                                               yes
 PrelCert Companycare management                                          Pre-Cert Phone:866-494-4507
 CI Fully Funded III Self-Funded                                          Rep Name:Joe                                        Reference 107101000022023
 Labs/UA's Covered?•Yes0 No                       % Covered:60%                         Auth/Pre-Cert Required? 0 Yes0 No
 0 80305080306 080307•G0477                       Annual Limit: 0 Yes0 No               Prior Auth:
 0 G04790 G0480                                                                            0 Yes 1P1 No                 1E1    96101    r    96102      Ii   96103

 rd Rep Name:                                     rd Reference #:


It is agreed that where Hansei Solutions provides a quote of availability/eligibility and benefits, that does not constitute a guaranty or warranty of payment by the
insurance company, or full accordance with the written terms of the policy. Payment of benefits are subject to eligibility, medical necessity, and the terms and
conditions, limitations, and exclusions of the patient's policy at the time services are rendered It is agreed that Hansel Solutions is not liable or responsible for the
benefits quoted or reported by the insurance company and understood that each insurance company provides its own disclaimers against the accuracy ofinformation
provided. It is agreed that the terms and conditions located within the contract shall apply.



                                                                      Exhibit A, Page 18
Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 16 of 25 Page ID #:21




             EXHIBIT C




                               Exhibit A, Page 19
                               Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 17 of 25 Page ID #:22
'A NEW START TREATMENT DBA MU                                                                                                    .„                _                         'N-r,8.61717904
    1251. WEST-W0-60
                   - - BLVD                                                                                                                                                   4, mud
                                                                                                                                                                              two*                                                                         133
 - LOS—AVE-ELE-S, -CA 90024-4-8-11'                                                                                                                                                        fl                                     INA .
  * (424)387-3005                                                                                                                                                             383900926     100917                              1101517
                             .
                1.1         .                                                                                 VI           3          ,         7 _
‘...                                                                                                                                                                                                                            , -
                                                                                                                                                                                                                      t                                         Ii
                           " /tz we A'itstr14 niot mire 4044 /stc :i                                                                      I                         awook.g44:104.4             -                                4.4.,...
                                                                                                                                                             21      r2     r71    ri,                                    Itt   SUM 1
                           •    100917108 3        9         301
    to                                                      ka..._
                         r  -tr..,  rt,u  s*m_       o4Te   liett-,4                                                                      a        axe              t                               coo           F                   TH    '0i4



•                                                  I
                                                                                                          I
 siOM—',I<A —UM--14A0gb—                                                                                                                                                                                                              41           wa..mv WOES
      PO BOX' 30541                                                                                                                                                                       '                                      -
                                                                                                                                                                                          ;                                     .
      SALT LAKE CITY, UT 84130-0541                                                                                                                      b                                I                                     ..                                   !
                                                                                                                                                         b                                i
                                                                                                                                                                                          ;                                     ;

 ono/tia          .itt,t,C21frIX:14                                                                    .
                                                                                                                                                         ,
                                                                                                                                                                     irrrskre
                                                                                                                                                                                       j
                                                                                                                                                                                   1;;;EP. Visor;
                                                                                                                                                                                                                 —
                                                                                                                                                                                                          trio;414••qa
                                                                                                                                                                                                                                                  —
                                                                                                                                                                                                                                            ,oraltimmpowcn a
 100'z            BEHAVIORAL                           hEit'lh            ACCOMM                     '   U                                                          .0
                                                                                                                                                                     (0-
                                                                                                                                                                      . 1                           1.0
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H00,10                                                        101017                                                                                 ,
                                                                                                                                                                                                    1.0          4,800:00                                 „--
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H00„10                                                        101117                           1.0          4,800:00
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H0010                                                         1O1217                           1.0          4,80.0.00                                ;
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H.0010                                                       i 91317                           1.0          4,800.00
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H OL)10                                                      k01417                            1.0          4,80q !pp                                :
 1002             BEHAVIORAL                           HEALTH             ACCOMM                     H0010                                                        !101517                           1.0          4,80000

                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                'i
                                                                                                                                                                                                                                 .,



                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                .                         ;
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                ,                         :

                                                                                                                                                                                                                                 ,




 000-1              PAGE _
                         -I- OF _
                                1                                               .                                CREATION PATE .5:022-0              LIPTALIS11.
                                                                                                                                                          .._ ..    S3,61.7V7G0
    4ipa4tR -,44.3r                                                                                                           Ams    sowcoaRmafas      MCSTAMOWOM*        vim, 4 /1"96J277
                                                                                                                               101
 tI          FKA---UHIR-CIADSAD                                                                                              ly    Y          -11 70-0       33,6-007G0 p-
•                                                                                                                                                                         =VA
                                                                                                                             I
                                                                                                                                                                          PriV 0
               .....,,,,.....................................                                                                                                                 ....., ,.,,, ,.., -.......... ...........
         I   Errs u'E                                                                     It;II VIEtitIO I4SUBECiEVONICUE Iti,                 CI OUP .A3                 ejo.nunAtto crap No.
                                                                                                                                                                    ----,                                             —


                                                                                           I          I
  f3it/EA-6.4mi'•uT nolumloq mots                                                                                  to; t          arm/toeF:                                                         IPS 011P4OYEA NAM
A 2017-I-01D-'00 i.zoo-
                                                                                                                                                                                                                                                            -


                                                                                                     _
 oi                                                      1
                                                                                                                                                                           I--                                             r
 i7•41.:r !i: I:072D
                     1                        mno:411. i                                                                                  .                                              I
                                                                                                                                                                                                     -                     i
         ox i                                 REMO ON               1                                     I                                   Wt                   t in
                                                                                                                                                                      co
                                                                                                                                                                       rri .         ....L.     1      . 14
 .4          44,4r3KCPTY'                                       ,               ...t.          .--                             r•.‘           11.Xf •:                       3ATTEI*NG 144922157320--
                     1                                                                                                                                                       v.„T REITMAN           rws/JONATH AN MD
                                                                                                          I
                CT          F•                                           ,I     ,
                                                                                .‘05,,,M
                                                                                                          ggingaiaraNgnill
                                                                                                                                                                                 LW
                                                                                        K.!.
                                                                                        •                                                                                         rt tx-KR           LNom                           lauki 1
                                                                                                                                                                                                                                   1_ 1 1                       - .
                                                                                                                                                                                  MST                                             FIRS
                                                                                                                                                                                  r4C17.E1V                                     IJ2±I
                                                                                         4.                                                                                     ,I-A47                                           rimy
 t="41=11.-.B                          4.-,4044.tiomt; .                _!•,/                                                                   — ___ .                          ... LlrieiFirl$7A . mrsEnso-c,,a,,,x 3144,/vs li3,1% r,o,IMETSZr:3112-711177 afts1.1


                                                                                                                               Exhibit A, Page 20
                    Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 18 of 25 Page ID #:23
Electronically FILED by Superior Court of California, County of Los Angeles on 09/03/2020 02:37 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Mariscal,Deputefit.101 0
         ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address)4USmuvu rzzu
                                                                                                                                              FOR COURT USE ONLY
         Samuel Blackmer (CA SBN 331139)
         NAPOLI SHKOLNIK, PLLC
                                                                                                                                                 -           -
         5757 W. Century Boulevard Suite 680, Los Angeles, CA 90045
         SBlackmar@napolilaw.com
                TELEPHONE NO.: 212-397-1000                        FAX NO.(Optional):

           ATTORNEY FOR (Name): A New Start Treatment and Recovery Center, LLC. d/b/a Muse Trea

         SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
          STREET ADDRESS: 1725 Main St., Santa Monica, CA 90401
          M AILING ADDRESS:   1725 Main Street
         CITY AND ZIP CODE:   Santa Monica, CA 90401
               BRANCH NAME:   Santa Monica Courthouse
         CASE NAME:
          Muse Treatment Center v. UMR, Inc.
                                                                                                                            CASE NUMBER:
                CIVIL CASE COVER SHEET                                      Complex Case Designation
           x     Unlimited                       Limited                       Counter         Joinder
                (Amount                          (Amount
                                                                 Filed with first appearance by defendant JUDGE:
                demanded                         demanded is
                                                                    (Cal. Rules of Court, rule 3.402)      DEPT.:
                exceeds $25,000)                 $25,000)
                                                   Items 1-6 below must be completed (see instructions on page 2).
               Check one box below for the case type that best describes this case:
               Auto Tort                                              Contract                                          Provisionally Complex Civil Litigation
                     Auto (22)                                                Breach of contract/warranty (06)          (Cal. Rules of Court, rules 3.400-3.403)
                     Uninsured motorist(46)                                   Rule 3.740 collections (09)                      Antitrust/Trade regulation (03)
               Other PI/PD/WD (Personal Injury/Property                       Other collections (09)                            Construction defect(10)
               Damage/Wrongful Death) Tort                                                                                       Mass tort (40)
                                                                        X     Insurance coverage (18)
                     Asbestos (04)                                                                                              Securities litigation (28)
                                                                      I—I Other contract(37)
                     Product liability (24)                                                                                   Environmental/Toxic tort (30)
                                                                       Real Property
                     Medical malpractice (45)                                                                                 Insurance coverage claims arising from the
                                                                              Eminent domain/Inverse
                                                                                                                              above listed provisionally complex case
                    Other PI/PD/WD (23)                                       condemnation (14)
                                                                                                                              types (41)
               Non-PI/PD/WD (Other) Tort                                      Wrongful eviction (33)                     Enforcement of Judgment
                     Business tort/unfair business practice (07)             Other real property (26)                           Enforcement of judgment (20)
                     Civil rights (08)                                U nlawful Detainer
                                                                                                                         Miscellaneous Civil Complaint
                     Defamation (13)                                          Commercial(31)
                                                                                                                                RICO (27)
                     Fraud (16)                                               Residential (32)
                                                                                                                                Other complaint (not specified above)(42)
                     Intellectual property (19)                             Drugs (38)
                                                                                                                         Miscellaneous Civil Petition
                     Professional negligence (25)                     Judicial Review
                                                                                                                                Partnership and corporate governance (21)
                    Other non-PUPD/VVD tort (35)                              Asset forfeiture (05)
                                                                              Petition re: arbitration award (11)               Other petition (not specified above)(43)
               Employment
                     Wrongful termination (36)                                Writ of mandate (02)
                     Other employment(15)                                     Other judicial review (39)

         2. This case          is       a is not     complex under rule 3.400 of the                    California Rules of Court. If the case is.complex, mark the
            factors requiring exceptional judicial management:
            a.        Large number of separately represented parties       d.         Large number of witnesses
            b.        txtensive motion practice raising difficult or novel e.        Coordination with i.elated actions pending in one or more
                      issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
            c.        Substantial amount of documentary evidence                     court
                                                                           f.        Substantial postjudgment judicial supervision
         3. Remedies sought (check all that apply): a. x monetary b.               nonmonetary; declaratory or injunctive relief c.          punitive
         4. N umber of causes of action (specify): Action to recover wrongly denied benefits under 29 USC 1132(a)(1)(b)
         5. This case         is      a is not      a class action suit.
         6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
         Date: 9/2/2020
         Samuel Ross Blackmer
                                    (TYPE OR PRINT NAME)                                                                       (SIGNATURE OF PARTY OR ATTORNEY
                                                                               NOTICE
          • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
            in sanctions.
          • File this cover sheet in addition to any cover sheet required by local court rule.
          • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
            other parties to the action or proceeding.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                Page 1 of 2

        Form Adopted for Mandatory Use                                                                                             Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
        Judicial Council of Califomia
                                                                        CIVIL CASE COVER SHEET                                             Cal. Standards of Judicial Administration, std. 3.10
        CM-010[Rev. July 1,20071                                                                                                                                            www.courts.ca.gov
                                                                                   Exhibit A, Page 21
            Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 19 of 25 Page ID #:24

                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
 in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
 property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
 damages,(2) punitive damages,(3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                     CASE TYPES AND EXAMPLES
  Auto Tort                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property             Breach of Contract/VVarranty (06)              Rules of Court Rules 3.400-3.403)
           Damage/VVrongful Death                       Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
        Uninsured Motorist(46)(if the                        Contract (not unlawful detainer             Construction Defect (10)
         case involves an uninsured                                or wrongful
                                                                         n f l eviction)
                                                                                vi ti n                  Claims Involving Mass Tort •(40)
         motorist claim subject to                      ContractNVarranty Breach—Seller                  Securities Litigation (28)
        arbitration, check this item                         Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
        instead of Auto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
  Other PI/PD/WD (Personal Injury/                           Warranty                                          (arising from provisionally complex
. Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                       case type listed above)(41)
  Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
      Asbestos (04)                                     book accounts)(09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                      Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
          Asbestos Personal Injury/                     Other Promissory Note/Collections                        County)
               Wrongful Death                                Case                                     Confession of Judgment (non- •
      Product Liability (not asbestos or            Insurance Coverage (not provisionally                   domestic relations)
          toxic/environmental)(24)                      complex)(18)                                  Sister State Judgment
      Medical Malpractice (45)                          Auto
                                                        Au S  Subrogation
                                                                  br    ti n                          Administrative Agency Award
           Medical Malpractice—                         Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons               Other Contract(37)                                 Petition/Certification of Entry of
      Other Professional Health Care                    Contracua t lF Fraud
                                                                           d                                Judgment on Unpaid Taxes
             Malpractice                                Other Contract Dispute                         Other Enforcement of Judgment
      Other PI/PD/WD (23)                       Real Property                                                 Case
           Premises Liability (e.g., slip           Eminent Domain/Inverse
                                                                  m in/Inveser                     Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                              RICO (27)
           Intentional Bodily lnjury/PD/WD          Wrongful Eviction(33)                              Other Complaint (not specified
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title)(26)             above)(42)
           Intentional Infliction of                    Writ of Possession of Real Property                  Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                      Quiet Title•                                              harassment)
                 Emotional Distress                     Other Real Property (not eminent                     Mechanics Lien
           Other PI/PD/WD                               domain, landlord/tenant, or                          Other Commercial Complaint
  Non-Pl/PD/WD (Other) Tort                             foreclosure)                                              Case (non-tort/non-complex)
      Business Tort/Unfair Business             U nlawful Detainer
                                                              t i                                            Other Civil Complaint
          Practice (07)                             Commercial (31)                                               (non-tort/non-complex)
      Civil Rights (e.g., discrimination,           Residentia l(32)                               Miscellaneous Civil Petition
           false arrest)(not civil                  Drugs (38)(if the case involves illegal           Partnership and Corporate
            harassment)(08)                         drugs, check this item; otherwise,                     Governance (21)
      Defamation (e.g., slander, libel)             report as Commercial or Residential)   l          Other Petition (not specified
            (13)                                Judicial Review                                            above)(43)
      Fraud (16)                                    Asset Forfeiture (05)                                  Civil Harassment
      Intellectual Property (19)                    Petition Re: Arbitration Award (11)                    Workplace Violence
      Professional Negligence (25)                  Writ of M
                                                            Mandate
                                                                d t (02)                                   Elder/Dependent Adult
          Legal Malpractice                             Writ—Administrative Mandamus                             Abuse
          Other Professional Malpractice                Writ—Mandamus on Limite Court   Cou                Election Contest
             (not medical or legal)                        Case Matter                                     Petition for Name Change
      Other Non-PI/PM/VD Tort (35)                      Writ—Other Limited Court Case                      Petition for Relief From Late
  Employment                                               Review                                                Claim
      Wrongful Termination (36)                     Other Judicial Review (39)                             Other Civil Petition
      Other Employment (15)                             Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                             Commissioner Appeals
CM-010[Rev. July 1,20071                                                                                                                  Page 2 of 2
                                                        CIVIL CASE COVER SHEET


                                                                Exhibit A, Page 22
                Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 20 of 25 Page ID #:25


 SHORT TITLE:                                                                                                        CASE NUMBER
                MUSE TREATMENT v. UMR:i INC



                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
               (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
             chosen.
                                                    Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                  7. Location where petitioner resides.

2. Permissive filing in central district.                                                         8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                          9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                           10. Location of Labor Commissioner Office.
                                                                                                 11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                 non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                                                              '                                                                   c:
                                           .                                                      ...,:. .,.. B
                       I ,. l i , ) '   Ccy
                                          ::f '     h   '1                  .;-•••               1:4156„ of Action                                   ,nnl i, .1[ ,1,
                                                                                                   -..-.
                                            f l,,                                               (Check only no

                               Auto (22)                     • 0 A7100--MotorVehitle-- P6rsonalinjury/Property Damage-A/Vrongful De-ath-            1,4:11---- --- —
   0
    = 0
   <                 Uninsured Motorist(46)                  0 A7110 Personal Injury/Property Damage/VVrongful Death - Uninsured Motorist            1, 4, 11


                                                              El A6070 Asbestos Property Damage                                                      1, 11
                           Asbestos(04)
                                                             0 A7221 Asbestos - Personal Injury/Wrongful Death                                       1, 11

                      Product Liability (24).                0 A7260 Product Liability (not asbestos or toxic/environmental)                         1,4, 11

                                                             0 A7210 Medical Malpractice - Physicians & Surgeons                                     1, 4, 11
                    Medical Malpractice(45)                                                                                                          1, 4, 11
                                                             0 A7240 Other Professional Health Care Malpractice

                                                             0 A7250 Premises Liability (e.g., slip and fall)                                        1, 4, 11
                         Other Personal
                         I njury Property                    0 A7230 Intentional Bodily Injury/Property Damage/VVrongful Death (e.g.,                1, 4, 11
                        Damage Wrongful                              assault, vandalism, etc.)
                            Death (23)                                                                                                               1, 4, 11
                                                             0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                     1, 4, 11
                                                             0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                             CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3

   For Mandatory Use
                                                                AND STATEMENT OF LOCATION                                                            Page 1 of 4


                                                                                     Exhibit A, Page 23
                         Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 21 of 25 Page ID #:26


SHORT TITLE:                                                                                                        P!kSE NUMBER_ .
                         MUSE T-REATMENT-v-UMR.; INC-


                        :                 ..                                                                                                                   Applicable
                                                                  ,                                                                                  ... - - .r., . ..-
                        •: tivil'CiseX3biie.i.$6'66                          .                     ype;OfWtion:.:.;,..,                       _.,:, :-7eas:)   ,.AsLv
                                                                                                                                                      .:.,., .,,  ... ..!
                                                                                                                                                                        ee ,L ::fp 3
                           .1,. .,4.qate:g9NA5   .,                                   VG   v.:   elieeiki‘niy nOc-                                                 .::•

                                Business Tort(07)          0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)                     1, 2, 3

                                 Civil Rights (08)         0 A6005 Civil Rights/Discrimination                                                      1,2, 3

                                 Defamation (13)           0 A6010 Defamation (slander/libel)                                                       1,2, 3

                                    Fraud (16)             0 A6013 Fraud (no contract)                                                              1, 2, 3

                                                           0 A6017 Legal Malpractice                                                                1, 2, 3
                           Professional Negligence(25)
                                                           0 A6050 Other Professional Malpractice(not medical or legal)                             1, 2, 3

                                _._0.ther_(35)_.....____ . _ .. D_ A6025 _Other_Non.RersonalinjurytEroperty_Damage tort                             1. 2, 3

                            Wrongful Termination (36)      0 A6037 Wrongful Termination                                                            1, 2, 3

                                                           0 A6024 Other Employment Complaint Case                                                 1, 2, 3
                              Other Employment(15)
                                                           0 A6109 Labor Commissioner Appeals                                                      10

                                                           0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or Wrongful
                                                                                                                                                   2, 5
                                                                   eviction)
                           Breach of Contract/ Warranty                                                                                            2, 5
                                      (06)                 0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                                (not insurance)                                                                                                    1, 2, 5
                                                           0 A6019 Negligent Breach of Contract/Warranty(no fraud)
                                                                                                                                                   1, 2, 5
                                                           0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                           0 A6002 Collections Case-Seller Plaintiff                                               5, 6, 11
                                 Collections (09)
                                                           0 A6012 Other Promissory Note/Collections Case                                          5, 11
                                                           0 A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                      5, 6, 11
                                                                   Purchased on or after January 1, 2014)
                             Insurance Coverage (18)       0 A6015 Insurance Coverage (not complex)                                                1, 2,®8

                                                            El A6009 Contractual Fraud                                                             1, 2, 3, 5
                               Other Contract(37)          0 A6031 Tortious Interference                                                           1, 2, 3, 5
                                                           0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                   1, 2, 3, 8, 9

                             Eminent Domain/Inverse
                                                           0 A7300 Eminent Domain/Condemnation                            Number of parcels        2, 6
                               Condemnation (14)

                              Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                          2,6

                                                           0 A6018 Mortgage Foreclosure                                                            2,6
                             Other Real Property (26)      0 A6032 Quiet Title                                                                     2,6
                                                           El A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)         2,6

                           Unlawful Detainer-Commercial
                                                        0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                       6, 11
                                       (31)
    Unlawful Detainer




                           Unlawful Detainer-Residential
                                                           0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)                   6, 11
                                      (32)
                                Unlawful Detainer-
                                                           0 A6020F Unlawful Detainer-Post-Foreclosure                                             2, 6, 11
                              Post-Foreclosure(34)

                           Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs                                                         2, 6, 11



                                                           CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                              AND STATEMENT OF LOCATION                                                            Page 2 of 4
For Mandatory Use

                                                                               Exhibit A, Page 24
                          Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 22 of 25 Page ID #:27


„SHORT..TITIE:. MUSE             TREATMENT v-UMR.; INC                                                               _CASENUMBER._




                                        -A '                                                            8
                                                                                                        '
                                                                                                                                     •   •
                                                                                                                                                          ..   „•     :.:
                                                                                                                                                    ./.42plicable.:.. .
                              Civil Case Coyei ' h_ . 1                                           I ,,q ,- of                        ,          Fkaw-i'$°25-e, i"eri..31
                                    Category: flc,                                            i r. ht •ci;sipnly:one),,::::::m:                      -400,.    ..

                               Asset Forfeiture (05)        0 A6108 Asset Forfeiture Case                                                       2, 3,6

                             Petition re Arbitration (11)   0 A6115 Petition to Compel/Confirm/Vacate Arbitration                               2, 5
        Judicial Review




                                                            0 A6151 Writ -Administrative Mandamus                                               2,8
                               Writ of Mandate (02)         0 A6152 Writ - Mandamus on Limited Court Case Matter                                2
                                                            0 A6153 Writ - Other Limited Court Case Review                                      2

                            Other Judicial Review (39)      0 A6150 Other Writ /Judicial Review                                                 2,8

                           Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                                   1, 2,8

                             Construction Defect(10)        0 A6007 Construction Defect                                                         1, 2, 3

                            Claims Involving Mass Tort
                                                            0 A6006 Claims Involving Mass Tort                                                  1, 2,8
                                      (40)

                             Securities Litigation (28)     0 A6035 Securities Litigation Case                                                  1, 2,8

                                    Toxic Tort
                                                            0 A6036 Toxic Tort/Environmental                                                    1, 2, 3,8
                                Environmental(30)

                            I nsurance Coverage Claims
                                                            0 A6014 Insurance Coverage/Subrogation (complex case only)                          1, 2, 5,8
                               from Complex Case (41)

                                                            0   A6141 - Sister   State Judgment                                                2,5, 11
                                                            0 A6160 Abstract of Judgment                                                       2,6

                                   Enforcement              0 A6107 Confession of Judgment(non-domestic relations)                             2, 9
                                 of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)                             2, 8
                                                            0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax                   2, 8
                                                            0 A6112 Other Enforcement of Judgment Case                                         2, 8,9

                                     RICO (27)              0 A6033 Racketeering (RICO) Case                                                   1, 2,8
   Civil Complaints
    Miscellaneous




                                                            0 A6030 Declaratory Relief Only                                                    1, 2,8

                                Other Complaints            0 A6040 Injunctive Relief Only (not domestic/harassment)                           2, 8
                            (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case (non-tort/non-complex)                     1, 2,8
                                                            0 A6000 Other Civil Complaint(non-tort/non-complex)                                1, 2,8

                              Partnership Corporation
                                                            0 A6113 Partnership and Corporate Governance Case                                  2,8
                                 Governance(21)

                                                            0 A6121 Civil Harassment With Damages                                              2, 3,9
   Miscellaneous
   Civil Petitions




                                                            0 A6123 Workplace Harassment With Damages                                          2, 3,9
                                                            0 A6124 Elder/Dependent Adult Abuse Case With Damages                              2, 3,9
                                Other Petitions (Not
                               Specified Above)(43)         0 A6190 Election Contest                                                           2
                                                            0 A6110 Petition for Change of Name/Change of Gender                               2, 7
                                                            0 A6170 Petition for Relief from Late Claim Law                                    2, 3,8
                                                            0 A6100 Other Civil Petition                                                       2, 9




                                                            CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                               AND STATEMENT OF LOCATION                                                       Page 3 of 4
 For Mandatory Use

                                                                                  Exhibit A, Page 25
               Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 23 of 25 Page ID #:28


 SHORT TITL     MUSE—TREATMENT      v .UMR., INC                                       CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                    ADDRESS:
   REASON:                                                                                1251 Westwood Blvd.
                                                                                        LOS ANGELES, CA 90025
    0 1.0 2.0 3.0 4.0 5.0 6.0 7. 08.0 9.0 10.0 11.



   CITY:                                    STATE:    ZIP CODE:


   Los Angeles                              CA        90025

Step 5: Certification of Assignment: I certify that this case is properly filed in the West Judicial                       District of
              the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: September 3, 2020
                                                                                   (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                          CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                             AND STATEMENT OF LOCATION                                                  Page 4 of 4
  For Mandatory Use


                                                              Exhibit A, Page 26
         Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 24 of 25 Page ID #:29

                                                                                                     Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                          FILED
 Santa Monica Courthouse                                                                           Suparior Court Of COtifitttni0
                                                                                                     COtity Of Lo$ AsigAJi;
 1725 Main Street, Santa Monica, CA 90401
                                                                                                         09103/2020
                   NOTICE OF CASE ASSIGNMENT                                              WIeli R Cage,LEk,
                                                                                                          xxiiRdt0Eae Met di COP.iii

                                                                                             ay.             M. MaiteltrrAi            Onell y
                         UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20SMCV01220

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE                DEPT     ROOM                      ASSIGNED JUDGE                       DEPT          ROOM
         Mark H. Epstein




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 09/04/2020                                                           By M. Mariscal                                             Deputy Clerk
                (Date)
LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06

                                                           Exhibit A, Page 27
          Case 2:20-cv-09245 Document 1-1 Filed 10/08/20 Page 25 of 25 Page ID #:30

                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical. provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, arc summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06

                                                             Exhibit A, Page 28
